352 U.S. 995
77 S. Ct. 554
1 L. Ed. 2d 540
CENTRAL OF GEORGIA RAILWAY COMPANY, petitioner,v.BROTHERHOOD OF RAILROAD TRAINMEN, LOCAL LODGE  NO. 721, et al.
No. 84.
Supreme Court of the United States
February 25, 1957

Mr. John B. Miller, for petitioner.
Messrs. Benning M. Grice and Wayland K. Sullivan, for respondents.
On writ of certiorari to the United States Court of Appeals for the Fifth Circuit.
PER CURIAM.


1
Upon the suggestion of mootness the writ is dismissed on the ground that the cause is moot.